          Case 2:14-cv-02055-BMS Document 38 Filed 11/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 AZIZ SALAAM

               Plaintiff,                             Case No.: 2:14-cv-02055-WD

               v.
                                                      ENTRY OF APPEARANCE
 CITY OF PHILADELPHIA; P/O TRAVIS
 WOLFE and P/O BARRY DELAGOL,                         Filed Electronically
 individually and in their official capacity as
 Police Officers for the City of Philadelphia,

                 Defendants.

TO THE CLERK:

       Kindly enter the appearance of Caroline S. Choi, Esquire, of Blank Rome LLP, as

additional counsel on behalf of Plaintiff, Aziz Salaam in the above-captioned action. The foregoing

attorney requests to be added to the electronic service list in this action.



Dated: November 7, 2018                           Respectfully,

                                                  /s/ Caroline S. Choi
                                                  Caroline S. Choi (I.D. No. 320554)
                                                  BLANK ROME LLP
                                                  One Logan Square
                                                  130 North 18th Street
                                                  Philadelphia, PA 19103
                                                  Tel.: 215-569-5529
                                                  CChoi@BlankRome.com
         Case 2:14-cv-02055-BMS Document 38 Filed 11/07/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on the date indicated below, I caused to be served a true and correct

copy of the foregoing Entry of Appearance on the following via ECF:


                                     Nicholas Cummins
                        BENNETT BRICKLIN & SALTZBURG, LLP
                                 1601 Market St., 16th Floor
                                  Philadelphia, PA 19103
                                  Cummins@bbs-law.com
                           Attorney for Defendant, Barry Delagol


                                       Rebecca Prosper
                                 CITY OF PHILADELPHIA
                                   1515 Arch St., 14th Floor
                                   Philadelphia, PA 19102
                                 Rebecca.prosper@phila.gov
                             Attorney for Defendant, Travis Wolfe



                                                            /s/ Caroline S. Choi
                                                            Caroline S. Choi, Esq.

Dated: November 7, 2018




                                              -2-
